UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6120



JASPER NAPOLEON BUCHANAN,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE; WILLIAM D. CATOE; COLIE L.
RUSHTON; CHRISTIE FLEMING,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-98-2135-0-08BD)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Napoleon Buchanan, Appellant Pro Se. Paul Lee Reeves, LEWIS,
REEVES & STONE, Columbia, South Carolina; James Miller Davis, Jr.,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jasper Napoleon Buchanan appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Buchanan v. Moore, No. CA-98-2135-0-08BD

(D.S.C. Jan. 11, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 10, 2000, the district court’s records show that it was
entered on the docket sheet on January 11, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2